DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 8 10-12, 14-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-12 and 15-18 of U.S. Patent No. 10,575,722 to Fiset in view of U.S. Patent Application Publication No. 2016/0175065 to Gomez et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,575,722 and require identical fundamental structural limitations such as a casing, heating element, cover/wiping element and snap member configured to engage a trocar, with the exception being the inclusion of a cannula cleaner.  It would have been obvious to one skilled in the art at the time the invention was filed to include a cannula cleaner in the kit of Fiset to allow a user to selectively clean the inner surface of trocar via the cannula cleaner to ensure a clear viewing field .  
Claims 2-3, 8 10-12, 14-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 9-13 of U.S. Patent No. 10,080,488 to Fiset in view of U.S. Patent Application Publication No. 2016/0175065 to Gomez et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,080,488 and require identical fundamental structural limitations such as a casing, heating element, cover/wiping element and snap member configured to engage a trocar, with the exception being the inclusion of a cannula cleaner.  It would have been obvious to one skilled in the art at the time the invention was filed to include a cannula cleaner in the kit of Fiset to allow a user to selectively clean the inner surface of trocar via the cannula cleaner to ensure a clear viewing field by removal of tissue, blood and bodily fluid that may adhere thereto as taught by Gomez et al.  
Claims 2-3, 8 10-12, 14-18 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16 and 19-20 of U.S. Patent No. 10,881,284 to Fiset in view of U.S. Patent Application Publication No. 2016/0175065 to Gomez et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,080,488 and require identical fundamental structural limitations such as a casing, heating element, cover/wiping element and snap member configured to engage a trocar, with the exception being the inclusion of a cannula .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "cleaning cannula" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-9, 14-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,060,676 to Blackhurst et al. in view of U.S. Patent Application Publication No. 2016/0175065 to Gomez et al.  
In regard to claims 2, 18 and 21, Blackhurst et al. disclose a cleaning kit for use during minimally invasive surgery, the cleaning kit comprising: a cleaning device 30 configured for cleaning a surgical scope during the minimally invasive surgery, the cleaning device comprising: a housing 3 defining an interior comprising at least one opening for accessing the interior of the housing; a heating element 15 disposed in the interior of the housing (See Col. 5, Lines 1-24); and a connector 11 extending from the housing configured to removably attach the cleaning device to a tubular portion of a trocar (See Fig. 2 and Col. 4, Lines 50-64).  Blackhurst et al. teach of an endoscope used during laparoscopic procedures but are silent with respect to a cannula cleaner comprising an elongated body having a first end comprising a cleaning tip and a second end, the cannula cleaner being configured for insertion through a proximal open end of the trocar, so that the cleaning tip can contact an inner surface of the trocar for cleaning.  Gomez et al. teach of an analogous endoscopic device comprising a cleaning device provided for cleaning the interior of surgical trocars and cannulas during surgical laparoscopic procedures (See paragraphs 0002-0008 and 0011).  Thus, Gomez et al. 
In regard to claim 3, Blackhurst et al. disclose a cleaning device, wherein the housing comprises: a body comprising a closed bottom 5, an open top 8, and a sidewall 3a extending between the bottom and the top (see Figs. 1-2); and a cover 40 positioned over at least a portion of the open top, the cover comprising the at least one opening for accessing the interior of the housing (See Fig. 9).
In regard to claims 4 and 19, Blackhurst et al., as modified by Gomez et al., disclose a cleaning kit, wherein the elongated body of the cannula cleaner comprises: a hollow tube 105 defining an interior channel configured to contain a cleaning solution (See paragraphs 0041-0042, 0045 Gomez et al.); and at least one dispensing valve (not shown, On/Off switch) on the second end of the elongated body configured to dispense the cleaning solution from the interior channel (See paragraphs 0052-0053 and 0058 of Gomez et al.).  
In regard to claims 5 and 20, Blackhurst et al., as modified by Gomez et al., disclose a cleaning kit, further comprising an amount of the cleaning solution for filling the interior channel of the elongated body (See paragraphs 0041-0042, 0045 Gomez et al.).
In regard to claim 7, Blackhurst et al., as modified by Gomez et al., wherein the cleaning tip comprises at least one of a sponge, a foam cover, or a microfiber cover (see paragraph 035).
In regard to claim 8, Blackhurst et al. disclose a cleaning device, further comprising a sponge 12 positioned in the interior of the housing accessible through the at least one opening of the housing, wherein the at least one opening is positioned such that a lens portion of the surgical scope can be inserted through the at least one opening of the housing and brought into contact with the sponge (see Fig. 1 and Col. 4, Lines 28-35).
In regard to claim 9, Blackhurst et al., as modified by Gomez et al., wherein the at least one opening is positioned such that the cleaning cannula can be inserted through the at least one opening to deliver cleaning solution to the sponge (see Fig. 1 and Col. 4, Lines 28-35).
In regard to claim 14, Blackhurst et al., as modified by Gomez et al., wherein, when connected to the tubular portion of the trocar, the connector supports the housing such that a line normal to a bottom surface of the housing and passing through the at least one opening of the housing is parallel to and a fixed distance from a longitudinal axis of the tubular portion of the trocar (See Figs. 1-2 and Col. 4, Lines 50-64).  It is noted, if the cleaning device of Blackhurst et al. is attached to a trocar, it undoubtedly 
In regard to claim 15, Blackhurst et al. disclose a cleaning device, wherein the connector comprises at least one of a snap member, hook-and-loop fabric, a buckle, a clip, and tape (See Col. 4, Lines 50-64).
Claims 6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,060,676 to Blackhurst et al. in view of U.S. Patent Application Publication No. 2016/0175065 to Gomez et al.in further view of U.S. Patent No. 7,198,599 to Goto et al.  
In regard to claim 6, Blackhurst et al. and Gomez et al. disclose a cleaning kit for use during minimally invasive surgery (see rejections above) but are silent with respect to wherein the cleaning device further comprises at least two hooks extending from the housing comprising arcuate retaining surfaces sized to retain the elongated body of the cannula cleaner.  Goto et al. teach of an analogous endoscopic device comprising an attachment member comprising first and second arcuate retaining surfaces 24, which are used to engage and position an instrument externally with respect to an insertion shaft of an endoscope which enters the body (See Figs. 4a-b and 5). Specifically, Goto et al. teach of a connecting adapter comprising at least two hooks extending from the housing comprising arcuate retaining surfaces sized to retain an instrument therein (See Col. 13, Lines 14-53).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the housing of Blackhurst et al. and Gomez et al. to include at least two hooks so as to selectively engage and fix the cannula cleaner device thereon during a surgical procedure as taught by Goto et al.
In regard to claims 16-17, Blackhurst et al. and Gomez et al. disclose a cleaning kit for use during minimally invasive surgery (see rejections above) but are silent with respect to wherein the connector comprises a snap member integrally molded with and extending from a sidewall of the housing, the snap member comprising a first arm and a second arm extending from the sidewall of the housing defining a cavity having a partially circular cross section configured to receive and engage an outer surface of the tubular portion of the trocar to removably attach the housing to the trocar in a position in which a longitudinal axis of the tubular portion of the trocar is spaced a fixed distance apart from the interior of the housing. Blackhurst et al. teach that the attachment members may comprise a clip type mechanism but are silent with respect to the snap member specifically comprising a first arm and a second arm for engaging an instrument in a fixed and spaced manner as claimed. Goto et al. teach of an analogous endoscopic device comprising an attachment member comprising first and second arms, which are used to engage and position an instrument externally with respect to an insertion shaft of an endoscope which enters the body (See Figs. 15a-c). Specifically, Goto et al. teach of a connecting adapter 91 comprising first and second arms 92a, 92b extending radially away from a sidewall of the body of the device (See Col. 13, Lines 14-53).  Thus, it would have been obvious to one skilled in the art at the time the invention was made to modify the attachment means of Blackhurst et al. and Gomez et al. to include first and second arms so as to selectively engage and fix the cleaning device to an instrument with a circular cross-section (i.e. insertion shaft/trocar) inserted into the body during a surgical procedure as taught by Goto et al.
s 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,060,676 to Blackhurst et al. in view of U.S. Patent Application Publication No. 2016/0175065 to Gomez et al.in further view of U.S. Patent Application Publication No. 2002/022762 to Beane et al.  
In regard to claims 10-12, Blackhurst et al. and Gomez et al. disclose a cleaning kit for use during minimally invasive surgery (see rejections above) but are silent with respect to wherein the heating element comprises but are silent with respect to wherein the heating element comprises a heating coil and at least one battery electrically connected to the heating coil for providing power for the heating coil, wherein the at least one battery is positioned in the interior of the housing, retained at a position in which a longitudinal axis of the at least one battery is parallel to a longitudinal axis of the tubular portion of the trocar received by the connector.  Beane et al. teach of an analogous scope cleaning device that may comprises a battery powered heating powered (See paragraphs 0057-0058).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the cleaning device of Blackhurst et al. and Gomez et al. to include a battery powered heating pad to more effectively and efficiently prevent fogging of lens of the scope as taught by Beane et al.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,060,676 to Blackhurst et al. in view of U.S. Patent Application Publication No. 2016/0175065 to Gomez et al.in further view of U.S. Patent Application Publication No. 2007/0142702 to Haller et al. 
  In regard to claim 13, Blackhurst et al. and Gomez et al. disclose a cleaning kit for use during minimally invasive surgery (see rejections above) but are silent with In re Dailey et al., 149 USPQ 47.  Furthermore, Haller et al. teach of an analogous endoscopic cleaning device comprising a triangular drip tray 158 extneding from the top of the housing (See Fig. 9 and paragraph 0030).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the cleaning device of Blackhurst et al. and Gomez et al. to include triangular drip thereon to prevent unintended spillage of cleaning solution and bodily fluid during a surgical procedure vas taught by Haller et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
2/19/2021